AO 91 (Rev BA

 

 

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION '

UNITED STATES OF AMERICA

 

 

Vv. CRIMINAL COMPLAINT
Juan Garcia-Garcia Principal Mexico United States District Court Case Number:
YOB: 1983 FILED M-19- 1363 -M
‘Yunyer Rivera-Molina Co-Principal Guatemala JUN | 2 2019
YOB: 1986

David J. Bradley, Clerk

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about June 10, 2019 in _ Hidalgo County, in

the Southern . District of Texas defendants(s) did,
(Track Statutory Language of Offense) -

knowing or in reckless disregard of the fact that William Arias-Coreas and Gabriela Garcia-
Acosta, citizens of El] Salvador, along with thirty-six (36) other undocumented aliens, for a total
of thirty-eight (38), who had entered the United States in violation of law, concealed, harbored
or shielded from detection or attempted to conceal, harbor, or shield from detection such

- aliens in any place, including any building or means of transportation, to-wit: at a residence
located in Edinburg, Texas, .

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(iii)
I further state that I am a(n) U.S. Senior Border Patrol Agent and that this complaint is based on the
following facts: .

 

On May 15, 2019, Border patrol Agents received information from agents from the Corpus Christi, Texas Border

Patrol Station regarding a possible stash house. Agents obtained the address by debriefing an undocumented

alien. The undocumented alien claimed to have been harbored in a stash house located at 11611 Runaway Drive
' Lot 44 in Edinburg, Texas. co

On May 16, May 23 and June 10, 2019, agents conducted surveillance at the suspected stash house.

 

 

SEE ATTACHED
aypiivid. bey: AVS Ar M- AEUS (quand WA (| (2414.
4 . i
Continued on the attached sheet and made a part of this complaint: [Xlves LJ No
ge of Complainant
ipriano Shears Jr. Border Patrol Agent
‘Sworn to before me and subscribed in my presence, Printed Name of Complainant
June 12, 2019 at McAllen, Texas

 

 

Date City and Sta

J. Scott Hacker _U. S. Magistrate Judge AP

Name and Title of Judicial Officer Signa f Madicial Officer a
case 719-" OGR TED STATES BRSTRIGPEOURT "2 2°
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

M-19- 1363 -M
RE: Juan Garcia-Garcia .
Yunyer Rivera-Molina

CONTINUATION:
On June 10% 2019, two male subjects and an unidentified female subject were observed exiting the property
and board a Dodge Charger. As the vehicle left, Agents contacted Hidalgo County Constables Office
Precinct 4 (HCCO) for assistance. A HCCO Deputy conducted a traffic stop near the intersection of Monte
Cristo Rd. and Moorefield Rd. in Edinburg, Texas for exceeding the posted legal speed limit on a
construction zone and for failing to signal required distance before turning.

At the vehicle stop, agents approached the occupants of the vehicle and identified themselves as Border
Patrol Agents. Agents questioned the driver of the vehicle, later identified as Juan GARCIA-Garcia,
regarding his suspected involvement in alien smuggling and his nationality. GARCIA-Garcia willingly
advised that he had approximately 25 illegal aliens at the property and that he was a citizen of Mexico
illegally present in the United States. Agents read GARCIA-Garcia his Miranda Rights and he was willing
to give a statement. GARCIA stated he was the owner of the house and gave agents consent to enter the
property. GARCIA stated that the male passenger later identified as Yuner RIVERA-Molina was helping
harbor illegal aliens. GARCIA stated RIVERA was in charge of writing down all the names of the illegal

aliens on a ledger.
’

Agents questioned RIVERA regarding his suspected involvement in alien smuggling and as to his

nationality. RIVERA admitted to being a Guatemalan national illegally present in the United States
however, he denied any involvement in alien smuggling.

The female passenger of the Charger was identified as Gabriela Estela GARCIA-Acosta and was
determined to be a citizen of El Salvador. After questioning, it was determined that GARCIA-Acosta was a
smuggled alien.

Agents along with HCCO Deputies proceeded to the property and discovered a total of 37 subjects inside’
the house. All subjects were questioned and freely admitted to being illegally present in the United States.

All subjects were transported to Ursula Processing Center in McAllen, Texas to be processed accordingly.

PRINCIPAL STATEMENT:
Juan Manuel GARCIA-Garcia was read his Miranda Rights and was willing to provide a sworn statement
without the presence of an attorney.

GARCIA stated that he owns the trailer on the property at 11611 Runaway Dr., Edinburg, Texas. GARCIA
stated he pays $600 per month to rent the land/property where the trailer sits at, and that he started
harboring in February. GARCIA further stated he works for a man who is from Michoacan, Mexico.
GARCIA stated that RIVERA has been staying at the property and that RIVERA would give the
undocumented aliens food and water and would write the names on a ledger.

GARCIA identified RIVERA through a DHS photo lineup as the person who helped him.

Page 2
case 729° 39TH STATES DISTRICT COURT 20° 8 °°
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

M-19- 1363 -M
RE: Juan Garcia-Garcia
Yunyer Rivera-Molina

CONTINUATION: -

CO-PRINCIPAL STATEMENT:
Yunyer RIVERA-Molina was read his Miranda Rights however, he refused to provide a sworn
statement without the presence of an attorney.

MAT WIT STATEMENTS:

William Amilcar ARIAS-Coreas and Gabriela Estela GARCIA-Acosta were read their
Miranda Rights and were willing to provide a sworn statement without the presence of an
attorney.

ARIAS-Coreas, a citizen of El Salvador, stated that his grand-father made his smuggling
arrangements and was to pay a total of $4,000 USD. After crossing the river, ARIAS-Coreas
stated that he was eventually taken to the place where he was arrested.

ARIAS identified RIVERA, through a photo lineup, as the male subject that opened the gate to
the property, wrote his name in a notebook, and took his phone from him.

ARIAS identified, through a photo lineup, GARCIA as a caretaker of the stash house. ARIAS
stated he overheard Garcia talking to his bosses in Mexico. They would talk about how many
people would be moving up north. ARIAS claimed Garcia threatened them once with his rifle
because someone complained about not getting fed enough.

Gabriela Estela GARCIA-Acosta, a citizen of El Salvador, stated that she crossed illegally into
the United States on June 2, 2019. She made arrangements to be smuggled into the United
States and was going to pay $8,000.00 USD to be smuggled to Los Angeles, California.

GARCIA identified, through a photo lineup, Juan GARCJA-Garcia as the man who picked her
up and drove her to the stash house they were apprehended. GARCIA stated that Juan
GARCIA-Garcia took her cellphone away, wrote their names in a notebook and instructed the
females where to sleep.

Garcia identified, through a photo lineup, RIVERA as the person left in charge when Juan

GARCIA-Garcia would leave. Garcia also stated Rivera would go with Juan GARCIA -Garcia
to go buy food and tell them they could make food on their own.

Page 3
